Citation Nr: 9922250	
Decision Date: 08/09/99    Archive Date: 08/24/99

DOCKET NO.  95-38 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for residuals of a neck 
injury.

2.  Entitlement to service connection for residuals of a 
bilateral shoulder injury.

3.  What evaluation is warranted for residuals of a fractured 
left tibia from February 11, 1994.


REPRESENTATION

Appellant represented by:	Jean A. Pfeiffer, Attorney


ATTORNEY FOR THE BOARD

Christopher Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from March 1960 to December 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa.


FINDINGS OF FACT

1.  The preponderance of the competent evidence of record 
demonstrates that any current neck or bilateral shoulder 
injuries are not related to the veteran's active duty 
service. 

2.  Since February 11, 1994, residuals of a left leg fracture 
have not been productive of either arthritis, an impairment 
of the tibia or fibula, a moderate limitation of ankle 
motion, or objective evidence of painful pathology.


CONCLUSIONS OF LAW

1.  Residuals of neck and bilateral shoulder injuries were 
not incurred or aggravated during active military service and 
degenerative joint disease may not be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (1998).

2.  From February 11, 1994, a noncompensable rating for 
residuals of a left leg fracture is warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5262, 5271 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The service medical records note that in March 1961, the 
appellant reported that he injured his shoulders falling off 
a locker box.  A shoulder disorder was not diagnosed and no 
treatment was indicated.  The service medical records are 
negative for a neck disorder.  The December 1964 examination 
report for release from active duty is negative for shoulder 
and neck pathology.  Clinical evaluation specifically found a 
normal neck and normal upper extremities.

A July 1993 VA x-ray report revealed that anterior/posterior 
and Grashey views of both shoulder joints showed no evidence 
of acute fracture or dislocation.  Outpatient treatment 
records associated with care provided in July 1993 note a 
three month history of bilateral shoulder pain and a prior 
history of falling off a ladder.  There was no evidence of 
degenerative joint disease.  The examiner's impression was 
unremarkable bilateral shoulder radiographs with no evidence 
of degenerative joint disease.  

A July 1993 VA x-ray of the cervical spine revealed disc 
space narrowing at C4-5 with posterior listhesis of C4, and a 
probable disc fusion of C6-7.

In a March 1994 VA orthopedic examination report, the veteran 
reported that he could not stand on his left leg for eight 
hours because it swelled and hurt.  He recounted a history of 
pain in his right shoulder, greater than the left.  The 
appellant stated that the onset of shoulder pain was 
insidious and it followed a motor vehicle accident.  Physical 
examination of the shoulders resulted in a diagnosis of left 
greater than right early degenerative joint disease of the 
shoulder.  With respect to his left leg, the veteran denied 
any sleeping difficulties, but the left leg would hurt in the 
morning.  Physical examination of the shoulders revealed that 
he had a problem with callus without point tenderness in his 
left leg and a normal knee and ankle examination.  There was 
no swelling, deformity, or other impairment.  He could extend 
his knee to zero and flex to 145 degrees.  X-ray studies 
revealed a left tibia fracture with abundant callus and no 
abnormality of alignment.  He had no knee involvement.  The 
diagnosis was a previous left tibia fracture without evidence 
of disability.

At a March 1994 VA examination of the spine the appellant 
stated that he injured his neck during a 1962 motor vehicle 
accident.  The examiner did not have access to the veteran's 
service medical records.  Following the examination, the 
examiner diagnosed cervical degenerative joint disease, 
probably secondary to old trauma.  He had had a gradual 
progression of symptoms, as would be expected, although at 
present he does not have signs of a radiculopathy.  The 
combination of this with his other difficulties stemming from 
the motor vehicle accident appeared to cause a mild to 
moderate disability in terms of activities of daily living. 

According to a March 1994 VA general examination report, the 
veteran complained of pain in his neck and both shoulders.  
He reported a history of a motor vehicle accident while on 
active duty.  He also reported left leg pain when he stood on 
it too long or when he tried to walk.  Physical examination 
revealed no gross swelling, but there was a small 
irregularity of the left mid-tibia in the area where it was 
fractured, which seemed to be well healed.  He had some 
limitation of motion.  The diagnosis was arthritis of the 
neck and shoulder, secondary to a motor vehicle accident 30 
years ago; leg pain, secondary to an old fracture in the same 
motor vehicle accident.

A March 1994 VA x-ray study of the left tibia revealed that 
there were typical changes of a well-healed fracture of the 
mid-shaft of the left tibia.  There were several slightly 
irregular lucencies present in the region of the previous 
fracture site.  No acute periosteal reaction was present.  
The alignment of the left tibia was near anatomic.

In November 1998, a VA orthopedic examiner reviewed the 
claims file.  At that time the appellant complained of 
chronic recurrent left leg pain beginning approximately four 
years previously.  He complained that with prolonged standing 
the left lower leg from mid shaft to the ankle would swell 
and hurt.  It would improve with rest.  He took no pain 
medication, and he denied paresthesia of the lower 
extremities.  The most recent x-ray studies of the left lower 
leg showed a well-healed mid-tibial fracture with ample 
callus.  The physical examination revealed no edema over the 
lower extremities.  There was a large callus about the mid-
shaft of the left tibia which was not tender to palpation.  
There was no noted atrophy of the left leg.  The ankle had a 
full range of motion and the peripheral pulses were 2+ and 
symmetrical.  The examiner's impression was chronic 
intermittent left lower leg pain of unknown etiology with a 
normal examination.  

The same VA examiner also conducted an orthopedic examination 
on the same date.  The examiner's impression was degenerative 
joint disease of the shoulders bilaterally with radiographic 
findings of sub-acromial osteophyte formation and resulting 
decrease in range of motion of both shoulders.  The examiner 
observed that this disorder was mildly disabling to the 
veteran, and that it was probably not related to a previous 
motor vehicle accident in 1963, and was consistent with the 
veteran's age population.

Analysis

The appellant is seeking service connection for neck and 
bilateral shoulder disorders.  As a preliminary matter, the 
Board finds that the veteran's claims are plausible and 
capable of substantiation, and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  When a veteran submits a 
well-grounded claim, VA must assist him in developing facts 
pertinent to that claim.  38 U.S.C.A. § 5107(a).  The Board 
is satisfied that all available relevant evidence has been 
obtained regarding the veteran's claims, and that no further 
assistance to the veteran is required to comply with 38 
U.S.C.A. § 5107(a).

Service connection may be granted if the evidence shows that 
a neck disability was incurred in or aggravated by service, 
or if arthritis was compensably disabling within a year 
discharge from active duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 1137 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309.  "A determination of service connection requires a 
finding of the existence of a current chronic disability and 
a determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

Based on a review of the record, the Board finds that the 
preponderance of the evidence is against the veteran's 
claims.  The record demonstrates that, although the veteran 
was involved in a motor vehicle accident while on active 
duty,  the December 1964 examination for release from active 
duty was negative for neck and shoulder disability.  
Thereafter, with respect to a neck disorder, the first x-ray 
evidence of pathology was not until in July 1993.  With 
respect to a bilateral shoulder disorder, there was no 
objective evidence of pathology until March 1994.  In fact, 
the July 1993 VA x-ray results, less than a year before, were 
negative for shoulder pathology.  Furthermore, it is well to 
note that the November 1998 VA examiner, after reviewing the 
veteran's claims file, was unable to find a nexus between any 
neck or shoulder disorder and his military service.  Rather, 
the pathology was attributed to his age.  The Board finds 
this evidence compelling because these disorders were not 
diagnosed until after July 1993, approximately 30 years after 
the veteran's motor vehicle accident, and because the opinion 
was based on a review of the entire record.  

The Board acknowledges a VA examiner's March 1994 finding 
that the neck and bilateral shoulder condition were related 
to the motor vehicle accident in service.  In comparison with 
the foregoing, however, the Board finds the 1994 evidence 
less persuasive.  First, the March 1994 examiner did not have 
access to the veteran's service medical records.  Secondly, 
this examiner did not address the July 1993 VA x-ray findings 
which were negative for shoulder pathology, and it is well to 
note that in July 1993 the appellant indicated that he had 
recently fallen off a ladder onto his shoulders.  Based on 
these factors, the Board finds the 1994 evidence less 
probative.

The only other evidence the appellant has offered in support 
of his claims are his own unsubstantiated contentions.  While 
the appellant is certainly capable of providing evidence of 
symptomatology, "the capability of a witness to offer such 
evidence is different from the capability of a witness to 
offer evidence that requires medical knowledge..."  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Causative factors 
of a disease amount to a medical question; only a physician's 
opinion would be competent evidence.  Gowen v. Derwinski, 3 
Vet. App. 286, 288 (1992).  Accordingly, the Board finds that 
the preponderance of the evidence weighs against the 
appellant's claims.  Therefore, service connection for neck 
and bilateral shoulder disorders is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Left leg
The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and, as such, the claim for the increased 
evaluation for residuals of a left leg fracture is well-
grounded.  38 U.S.C.A. § 5107(a); Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995).  In assigning an original rating the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  After reviewing the evidence, which includes various 
VA outpatient and examination reports, the Board is also 
satisfied that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained and that no further assistance is required to comply 
with the duty to assist him mandated by 38 U.S.C.A. 
§ 5107(a).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

The veteran is service connected for residuals of a left 
tibia fracture.  Under 38 C.F.R. § 4.71a, Diagnostic Code 
5262, a compensable evaluation is warranted if there is 
evidence of malunion of the tibia.  Notably, however, x-ray 
studies show no evidence of malunion, but rather a well 
healed fracture was observed.  Thus a compensable rating is 
not warranted under that code.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5271, a moderate 
limitation of ankle motion would warrant a compensable 
rating, but physical examination in November 1998 revealed a 
full range of motion.  Thus, a compensable rating is not 
warranted under that code.

Turning to 38 C.F.R. § 4.71a, Diagnostic Code 5010, the Board 
notes that if there is objective evidence of traumatic 
arthritis, a compensable rating would be warranted after 
applying 38 C.F.R. § 4.71a, Diagnostic Code 5003 and 
reviewing the degree of lost motion.  The appellant, however, 
is not shown to have arthritis due to his tibial fracture.  
Hence, a compensable rating is again not in order.

Finally, the Board notes that where functional loss is 
alleged due to pain on motion the provisions of 38 C.F.R. §§ 
4.40 and 4.45 must also be considered.  DeLuca v. Brown, 8 
Vet. App. 202, 207-8 (1995).  Within this context, a finding 
of functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  In 
this case, however, physical examination in November 1998 
found normal findings despite the appellant's complaints of 
pain, there was no evidence of disuse atrophy, no objective 
evidence of tenderness, and the examiner did not report 
evidence of incoordination on use of the leg.  Accordingly, 
without objective evidence of painful pathology there is no 
basis to award a compensable rating.

The benefit sought on appeal is, therefore, denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Service connection for a neck and a bilateral shoulder 
disorder is denied.

From February 11, 1994, a noncompensable evaluation for 
residuals of a fractured left tibia is in order.  The benefit 
sought on appeal is denied.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals



 
  The appellant's left leg fracture residuals are the result of an inservice motor vehicle accident.

